Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 21, 2020

                                      No. 04-20-00261-CV

      IN THE INTEREST OF K.K.B, J.M.B, J.F.B., C.J.B, AND C.B.B, CHILDREN,

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 18-08-0643-CVW
                         Honorable Russell Wilson, Judge Presiding

                                 ABATEMEMT ORDER

        This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant has filed a motion to abate the appeal due to the omission of several volumes of
reporter’s record from the appellate record. The motion is GRANTED. This appeal is ABATED
and the court reporter is ORDERED to promptly file a supplemental reporter’s record for each of
the following hearings and/or trial proceedings: August 9, 2019; January 15, 2020; and March 3-
4, 2010. See TEX. R. APP. P. 34.6(d). Upon the filing of the complete reporter’s record in this
court, this appeal will be reinstated and the appellant’s brief will be due within twenty (20) days
after the date of reinstatement with no further extensions.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court